                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
CITY OF GREEN BAY, and KRIS TESKE, in
her official capacity as City of Green Bay City
Clerk,

                      Plaintiffs,
                                                       Civil Action No.
v.

MARGE BOSTELMANN, JULIE M.
GLANCEY, ANN S. JACOBS, DEAN
KNUDSON, ROBERT F. SPINDELL, JR., and
MARK L. THOMSEN, in their official capacities
as Wisconsin Elections Commissioners,
ANDREA PALM, in her official capacity as
Secretary-Designee of the Wisconsin
Department of Health Services, and
TONY EVERS, in his official capacity as
Governor of the State of Wisconsin,

                      Defendants.


     DECLARATION OF VANESSA R. CHAVEZ IN SUPPORT OF MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUCTION



       I, Vanessa R. Chavez, am the City Attorney, counsel for the Plaintiff, City of Green Bay.

I make this declaration in support of Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction.

       1.     Attached as Exhibit 1 is a true and correct copy of a March 11, 2020 University of

Michigan Health Blog article titled “Flattening the Curve for COVID-19: What Does It Mean and

How Can you Help?”

       2.     Attached as Exhibit 2 is a true and correct copy of the Wisconsin Department of

Health Services’ website page titled “Outbreaks in Wisconsin,” last visited March 24, 2020.
        3.    Attached as Exhibit 3 is a true and correct copy of the Order for Statewide School

Closure issued by the State of Wisconsin Department of Health Services signed on March 13,

2020.

        4.    Attached as Exhibit 4 is a true and correct copy of the Emergency Order #5

Prohibiting Mass Gatherings of 10 People or More issued by the State of Wisconsin Department

of Health Services signed on March 17, 2020.

        5.    Attached as Exhibit 5 is a true and correct copy of the Emergency Order #6

Restricting the Size of Child Care Settings issued by the State of Wisconsin Department of Health

Services signed on March 18, 2020.

        6.    Attached as Exhibit 6 is a true and correct copy of the Emergency Order #8

Updated Mass Gathering Ban issued by the State of Wisconsin Department of Health Services

signed on March 20, 2020.

        7.    Attached as Exhibit 7 is a true and correct copy of the Emergency Order #12 Safer

At Home Order issued by the State of Wisconsin Department of Health Services signed on March

24, 2020.

        8.    Attached as Exhibit 8 is a true and correct copy of the Opinion and Order entered

on March 20, 2020 by the Honorable William Conley, U.S. District Court Judge for the Western

District of Wisconsin in Democratic National Committee, et al. v. Bostelmann, et al., No. 20-249.

        9.    Attached as Exhibit 9 is a true and correct copy of the “Update Regarding COVID-

19 Election Planning” memorandum issued by the Wisconsin Elections Commission for the March

18, 2020 Commission Meeting.
       10.     Attached as Exhibit 10 is a true and correct copy of the March 19, 2020 “Absentee

Envelope Order Status and Delivery Details” memorandum issued by the Wisconsin Elections

Commission.

       11.     Attached as Exhibit 11 is a true and correct copy of pages 1, 12, 13, 14, 15, 22, 23,

73, and 74 of the City of Green Bay Election Inspector Training Manual (Updated January 2020).

       12.     Attached as Exhibit 12 is a true and correct copy of the March 22, 2020 “FAQ:

Hand Sanitizer Issues and Options” memorandum issued by the Wisconsin Elections Commission.

       13.     Attached as Exhibit 13 is a true and correct copy of the Centers for Disease Control

and Prevention website page titled “Are You at Higher Risk for Severe Illness?” last visited March

21, 2020.

       14.     Attached as Exhibit 14 is a true and correct copy of the “COVID Planning – In-

Person Absentee Voting Hours” memorandum issued by the Wisconsin Elections Commission for

the March 18, 2020 Commission Meeting.

       15.     Attached as Exhibit 15 is a true and correct copy of the letter from Debra

Cronmiller, Executive Director, League of Women Voters of Wisconsin, to City of Green Bay

Mayor Eric Genrich dated March 20, 2020.

       16.     Attached as Exhibit 16 is a true and correct copy of the March 12, 2020 “Guidance

Regarding Election Procedures and COVID-19 Public Health Emergency” memorandum issued

by the Wisconsin Elections Commission.

       17.     Attached as Exhibit 17 is a true and correct copy of Executive Order #72 issued by

Governor Tony Evers.
        18.    Attached as Exhibit 18 is a true and correct copy of a March 13, 2020 memorandum

issued by the State Department of Health Services regarding “Important Recommendations for

Prevention of COVID-19 in Long-Term Care Facilities and Assisted Living Facilities.”

        19.    Attached as Exhibit 19 is a true and correct copy of the Wisconsin Department of

Health Services website page titled “DPH Communicable Diseases Memos” last visited March 22,

2020.

        20.    Attached as Exhibit 20 is a true and correct copy of a February 12, 2020

Fox6Now.com article titled “Wisconsin Elections Commission Votes Not to Send 2 Ballots to

Absentee Voters.”

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.

        Dated this 24th day of March, 2020.



                                                     _s/ Vanessa R. Chavez__________________
                                                     Vanessa R. Chavez
